Deaderick, J.,
delivered the opinion of the Court.
The plaintiff sued the defendant before a Justice of the Peace of Giles County, and obtained a judgment. Defendant brought the case into the Circuit Court and there obtained a judgment for $100 against plaintiff, from which he has appealed to this Court.
Plaintiff claimed that defendant was indebted to him for articles furnished, and defendant claimed that plaintiff owed him for work.
The case was submitted to a jury, and their finding is in favor of the defendant, and they assess his damages at $100, for which judgment was rendered.
*351The defendant is entitled, where the plea of set-off is relied upon to have a judgment for the excess of his demand over the demand of the plaintiff, hut this excess must be ascertained ■ by the jury, and to do this they must find in their verdict that some amount is due plaintiff.
In 1 Heis., 484, it is held, that if the plaintiff fail to establish any claim against defendant, there is nothing against which defendant’s demand can be set-off; there must be something due to and from each party.
The verdict of the jury, in such a case, should ascertain and. state the amount due to the plaintiff from the defendant, and the larger amount due to the plaintiff from defendant, and award to defendant the excess, for which judgment should be rendered, or contain such recitals as to show that some amount was found for plaintiff, and the amount for defendant is the balance due after subtracting plaintiff’s claim.
There are other errors assigned which it is unnecessary to notice.
Let the judgment 'be reversed and the cause remanded.